Citation Nr: 0630746	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant had active service from December 1992 to 
January 1995, followed by service in the Selected Reserve 
from January 1995 to April 1996; the appellant reentered 
active duty in April 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.  
In November 2000, the Board remanded this case.  


FINDINGS OF FACT

1.  The appellant's initial obligated period was of active 
duty was for 4 years, but he served less than 3 years on 
active duty; in total, he served for 2 years and 24 days of 
active duty or 24 months and 24 days.

2.  The appellant was discharged after serving less than 30 
continuous months of active duty, on a voluntary basis, for 
the convenience of the Government; the appellant was not 
discharged from active duty for service-connected disability, 
a pre-existing medical condition, hardship under 38 U.S.C. 
1173, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty.

3.  Thereafter, the appellant served in the Selected Reserve 
for 15 months and 24 days which is less than 4 continuous 
years of service; the appellant was not discharged from his 
Reserve duty for a service-connected disability, a medical 
condition after a minimum of 30 months of such service for 
the convenience of the Government, involuntarily for the 
convenience of the Government as a result of a reduction in 
force, for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty; or for hardship under 
38 U.S.C. 1173.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2005).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  With regard to this claim, there is no 
debate as to the relevant facts.  Rather, the issue turns on 
an application of the law to those facts.  Therefore, VA's 
duties under VCAA do not apply to this claim.

The record indicates that the appellant enlisted in the 
United States Navy on December 15, 1992.  After serving 2 
years and 24 days of that term, the appellant was separated 
from active duty service on January 8, 1995.  The character 
of service was honorable.  His DD 214 reflect that his 
separation code was "KGX" and the narrative reason for 
separation was "enter officer training program."  
Information from the Department of Defense (DOD) shows that 
the appellant initially enlisted on active duty for a 4 years 
term and was discharged for convenience of the Government.  

Immediately upon discharge from active duty service, on 
January 9, 1995, the appellant enlisted in the Selected 
Reserves (Navy ROTC, as a midshipman) for an eight year term.  
Prior to completing that term, in January 1996, the appellant 
requested transition into the Enlistment Commissioning 
Program on the grounds that he was experiencing financial 
hardship.  According to an April 1998 letter from the 
Department of the Navy, the appellant was approved for 
Enlisted Commissioning Status, and was brought back on active 
duty to continue in the Navy ROTC program in active enlisted 
service.  In short, the appellant was returned to active duty 
status on April 29, 1996, after serving in the Selected 
Reserves for 15 months and 24 days.  The appellant maintains 
that he left the Selected Reserve early due to hardship, and 
as such, should be entitled to Chapter 30 benefits.

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, that statute bases eligibility for educational 
benefits under Chapter 30, Title 38, United States Code, for 
a veteran who first enters active duty after June 30, 1985, 
on whether he serves at least three years' continuous active 
duty.  38 U.S.C.A. § 3011(a)(1)(B)(i).  If he does not have 
at least three years' continuous active duty after June 30, 
1985, he might still be eligible if he is discharged due to 
service-connected disability, a pre-existing medical 
condition, hardship under 38 U.S.C. 1173, physical or mental 
condition not characterized as a disability and not the 
result of misconduct and that interferes with duty, or for 
the convenience of the Government after completing at least 
20 continuous months of active duty if his initial obligated 
period is less than 3 years or after completing 30 continuous 
months of active duty if his initial obligated period of 
active duty is at least 3 years; or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 
21.7042(a)(5).

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
and who meets other statutory criteria, under 38 U.S.C.A. § 
3018A.  As noted below, however, the appellant was not 
involuntarily discharged so benefits may not be awarded under 
these provisions.  Finally, notwithstanding any other 
provision of law, educational assistance may be appropriated 
for individuals separated from active service with an 
honorable discharge and who receive voluntary separation 
incentives.  38 U.S.C.A. § 3018B; 38 C.F.R. § 21.7045.  The 
evidence does not show that the appellant received voluntary 
separation incentives so benefits may not be awarded under 
these provisions.

The appellant's initial obligated period was of active duty 
was for 4 years.  He served less than 3 years.  He served for 
2 years and 24 days of active duty or 24 months and 24 days.  
Since he served less than three years' continuous active duty 
after June 30, 1985, he must meet the criteria of 38 U.S.C.A. 
§ 3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5).  The 
appellant was discharged, on a voluntary basis, for the 
convenience of the Government.  However, he served less than 
30 continuous months of active duty.  The appellant was not 
discharged from active duty for service-connected disability, 
a pre-existing medical condition, hardship under 38 U.S.C. 
1173, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty.  

As an alternative, an individual may also establish 
eligibility for basic educational assistance under Chapter 30 
based on a combination of service on active duty and service 
in the Selected Reserve.  

The individual must, after June 30, 1985, either first become 
a member of the Armed Forces, or first enter on active duty 
as a member of the Armed Forces.  38 U.S.C.A. § 3012(a)(1); 
38 C.F.R. § 21.7042(b)(1).  The individual, before applying 
for educational assistance, must either (i) Complete the 
requirements of a high school diploma (or an equivalency 
certificate), (ii) Successfully complete (or otherwise 
receive academic credit for 12 semester hours (or the 
equivalent) in a program of education leading to a standard 
college degree.  38 U.S.C.A. §§ 3011, 3012, 3016; 38 C.F.R. 
§ 21.7042(b)(2).  Except as provided in paragraph (b)(6) of 
this section, the individual must serve at least 2 years of 
continuous active duty in the Armed Forces characterized by 
the Secretary concerned as honorable service.  38 C.F.R. 
§ 21.7042(b)(3).  An individual is exempt from serving two 
years on active duty as provided in paragraph (b)(3) of this 
section when the individual is discharged or released from 
the Armed Forces during those two years (i) For a service-
connected disability, or (ii) For a medical condition which 
preexisted such service on active duty and which VA 
determines is not service connected, or (iii) Under 10 U.S.C. 
1173 (hardship discharge), or (iv)  In the case of an 
individual discharged or released after 20 months of such 
service, for the convenience of the Government, or (v) 
Involuntarily, for convenience of the Government as a result 
of a reduction in force as determined by the Secretary of the 
military department concerned in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy, or (vi) For a physical or 
mental condition that was not characterized as a disability 
and did not result from the individual's own willful 
misconduct but did interfere with the individual's 
performance of duty, as determined by the Secretary of each 
military department in accordance with regulations prescribed 
by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy.  38 U.S.C.A. § 3011; 
38 C.F.R. § 21.7042(b)(6).  

The appellant has completed 2 years of continuous active duty 
in the Armed Forces characterized as honorable service.

Except as provided in paragraph (b)(7) of this section, after 
completion of active duty service, the individual must serve 
at least 4 continuous years of service in the Selected 
Reserve.  An individual whose release from active duty 
service occurs after December 17, 1989, must begin this 
service in the Selected Reserve within one year from the date 
of his or her release from active duty.  During this period 
of service in the Selected Reserve the individual must 
satisfactorily participate in training as prescribed by the 
Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(4).  The individual must, after completion of 
all service described in this paragraph (i) Be discharged 
from service with an honorable discharge, or (ii) Be placed 
on the retired list, or (iii) Be transferred to the Standby 
Reserve or an element of the Ready Reserve other than the 
Selected Reserve after service in the Selected Reserve 
characterized by the Secretary concerned as honorable 
service, or (iv) Continue on active duty, or (v) Continue in 
the Selected Reserve.  38 C.F.R. § 21.7042(b)(5).  

An individual is exempt from serving 4 years in the Selected 
Reserve as provided in paragraph (b)(4) of this section when 
(i) After completion of the active duty service required by 
this paragraph the individual serves a continuous period of 
service in the Selected Reserve and is discharged or released 
from service in the Selected Reserve (A) For a service-
connected disability, or (B) For a medical condition which 
preexisted the individual's becoming a member of the Selected 
Reserve and which VA determines is not service connected, or 
(C) Under 10 U.S.C. 1173 (hardship discharge), or (D) After a 
minimum of 30 months of such service for the convenience of 
the Government, or (E) Involuntarily for the convenience of 
the Government as a result of a reduction in force, as 
determined by the Secretary of the military department 
concerned in accordance with regulations prescribed by the 
Secretary of Defense or by the Secretary of Transportation 
with respect to the Coast Guard when it is not operating as a 
service in the Navy, or (F) For a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of each military department in 
accordance with regulations prescribed by the Secretary of 
Defense or by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a service in the 
Navy.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042(b)(7).  

The appellant did not complete at least 4 continuous years of 
service in the Selected Reserve.  He served for 15 months and 
24 days.  The appellant contends that was he discharged due 
to hardship under 38 U.S.C. 1173.  However, in March 2006, 
the Navy verified that the appellant's discharge from Reserve 
duty did not qualify as a hardship discharge under 38 U.S.C. 
1173 because the appellant's discharge was for financial 
hardship and not for dependents, as required.  

Further, the veteran was not discharged from his Reserve duty 
for a service-connected disability, a medical condition after 
a minimum of 30 months of such service for the convenience of 
the Government, involuntarily for the convenience of the 
Government as a result of a reduction in force, for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  

There is also an exception to the 4 year requirement when 
before completing 4 years service in the Selected Reserve, 
the individual ceases to be a member of the Selected Reserve 
during the period beginning on October 1, 1991, and ending on 
September 30, 1999, by reason of the inactivation of the 
individual's unit of assignment or by reason of involuntarily 
ceasing to be designated as a member of the Selected Reserve 
pursuant to 10 U.S.C. 268(b).  However, this exemption from 
the 4 year service requirement does not apply to a reservist 
who ceases to be a member of the Selected Reserve under 
adverse conditions as characterized by the Secretary of the 
military department concerned, or to a reservist who after 
having involuntarily ceased to be a member of the Selected 
Reserve is involuntarily separated from the Armed Forces 
under adverse conditions as characterized by the Secretary of 
the military department concerned.  10 U.S.C. § 16133(b)(1); 
38 U.S.C.A. § 3012(b)(1)(B).  That is not the case here.  

Finally, the Board notes that the RO has indicated that the 
appellant was a participant in the Individual Ready Reserve 
as part of the Navy ROTC Program and not as a member of the 
Ready Reserve which is a preliminary requirement for 
eligibility under Chapter 30 on the basis of combined active 
duty and Selected Reserve service.  The term Selected Reserve 
means the Selected Reserve of the Ready Reserve of any of the 
reserve components (including the Army National Guard of the 
United States and the Air National Guard of the United 
States) of the Armed Forces, as required to be maintained 
under section 268(b), 10 U.S.C. 38 C.F.R. § 21.7020(31) 
(2005).

As indicated above, the Board has nevertheless considered the 
appellant's claim, arguendo, on the basis of qualifying 
Selected Reserve service.  However, on any basis, eligibility 
for Chapter 30 benefits is not warranted.  

In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


